I dissent. My understanding of the majority decision is that the defendant hospital is held liable for any negligence of its nurses where the injured patient is a so-called paying *Page 482 
patient, irrespective of the character of the institution, whether a charitable or eleemosynary hospital or one operated for profit. Stated in another way, that no charitable institution is immune from liability for negligence of its servants where the person injured by such negligence has paid or contracted to pay for the hospital services. If this be the correct analysis of the decision, then it is wholly unnecessary to determine whether defendant is a charitable institution or one organized and operated for profit since the rule of liability will be the same in either event.
Believing as I do that it is the law that a charitable institution is not liable to its patients for negligence of its nurses where reasonable care has been exercised in their selection, it becomes a matter of importance to determine whether the defendant hospital is charitable or eleemosynary in character. I believe that defendant hospital is of such character and, therefore, that it is immune from liability under the facts of this case.
The test of character has been variously stated, but all lead to the same end. This court, speaking through Mr. Justice Ephraim Hanson in the case of Budge Memorial Hospital v. Maughan,79 Utah 516, 3 P.2d 258, 261, rehearing denied 13 P.2d 1119, stated:
"The test which determines whether a hospital is charitable or otherwise is its purpose, that is, whether it is maintained for gain, profit, advantage, or not. 30 C.J. 462; Union Pac. R. Co.
v. Artist (C.C.A.) 60 F. 365, 23 L.R.A. 581. The question whether a hospital is maintained for the purpose of charity or for profit is to be determined, in case the hospital is incorporated, not only from its powers as defined in its charter, but also from the manner in which it is conducted. 30 C.J. 462;Stewart v. Cal. Med. M.  B. Ass'n, 178 Cal. 418, 176 P. 46;Bishop  Chapter of Cathedral of St. John the Evangelist v.Treasurer, etc., 37 Colo. 378, 86 P. 1021. But the corporation itself is concluded by the declaration of its charter in respect to its purpose and object. Gitzhoffen v. Sisters of Holy CrossHosp. Ass'n, 32 Utah 46, 88 P. 691, 695, 8 L.R.A., N.S. 1161; 11 C.J. 304; In re Loeb's Estate, 167 A.D. 588, 152 N.Y.S. 879;  In re Altman's Estate, 87 Misc. 255, 149 N.Y.S. 601, page 604." *Page 483 
The decision in the Budge Case quoted with approval fromCongregational Sunday School  Publishing Soc. v. Board ofReview, 290 Ill. 108, 125 N.E. 7, 10, as follows:
"A charity is a gift to the general public use which extends to rich as well as the poor. The test of a charity and the test of a charitable organization are in law the same. The principal and distinctive features of a charitable organization are that it has no capital stock and no provision for making dividends or profits, but derives its funds mainly from public and private charity, and holds them in trust for the objects and purposes expressed in its charter."
In the headnote of Southern Methodist Hospita and Sanatoriumof Tucson v. Wilson, 45 Ariz. 507, 46 P.2d 118, 119, the court states as follows:
"Test of whether institution is charitable so as not to be liable for negligence of its servants is whether institution exists to carry out purpose recognized in law as charitable, or whether it is maintained for gain, profit, or private advantage.
"Word `charity' has been defined as a gift to a general public use, which extends to the poor as well as to the rich. When charity is to be extended, not sporadically and to a few individuals, but to a large number over a long period of time, it is generally administered by some association, corporation, or institution, and principal and distinctive features of institutions of this character are that they have no capital stock and no provisions for making dividends or profits, but derive their funds to a considerable degree at least from public and private charities, and above all, that they hold them in trust for the obligation of the institution."
From these decisions it is apparent a hospital does not acquire its charitable character merely from an occasional act of charity in the form of hospitalization or treatment of a poor person who is not required to pay anything for such services, but from the system of organization and operation of the institution which extends the benefits of the charity to the public — to the rich, middle class, and poor alike. Such an institution is the Thomas D. Dee Memorial Hospital. Because of the original donation on which it was founded and the frequent contributions from year to year *Page 484 
by the L.D.S. Church and individual donors, it has been able to offer its beneficent services to the public at a reasonable cost because it is an eleemosynary institution and is under no necessity of earning profits or paying dividends. True, the articles of incorporation and charter will characterize a corporation as one for profit or as eleemosynary, and, if it be one organized for profit, the hospital association may not show that in practice it is something else. Gitzhoffen v. Sistersof Holy Cross Hospital Ass'n, 32 Utah 46, 88 P. 691, 8 L.R.A., N.S., 1161; Hamilton v. Corvallis General Hospital Ass'n,146 Or. 168, 30 P.2d 9. On the other hand, a patient injured through negligence of a nurse may show by evidence aliunde the charter that an institution organized as eleemosynary is in fact operating its business for profit. Southern Methodist Hospitaland Sanatorium of Tucson v. Wilson, supra. Where the hospital derives its funds mainly from public and private charity and holds its property in trust for the object specified by its donors, and is not conducted for gain, profit, or private advantage, it is generally regarded as charitable. 11 C.J. 303. If organized and conducted as a profit institution, it does not become an eleemosynary institution because it sometimes accepts a charity patient. 11 C.J. 464.
The facts from which a finding of character may be made are all pleaded in the plaintiff's complaint and admitted by the defendant's demurrer. The trial court found the defendant to be charitable in character. There is ample evidence in the record to support such a finding as may be shown by the following summary of facts:
The Thomas D. Dee Memorial Hospital Association was organized in February, 1910, by the Thomas D. Dee Company, an investment company of which the heirs of Thomas D. Dee were the stockholders. The incorporation was under the statute providing for incorporation of "Societies and associations where pecuniary profit is not their object." The articles of incorporation complied in all respects with the statute. At the time of incorporation the Thomas D. Dee Company conveyed *Page 485 
by deed of gift to the Hospital Association certain real estate together with the buildings erected thereon and all the equipment therein. These buildings had been erected and furnished with hospital equipment at a cost of approximately $75,000, $10,000 of which had been contributed by the citizens of Ogden City. In 1914 the trustees of the hospital association adopted a resolution to discontinue the operation of the hospital and turn the property back to the Thomas D. Dee Company because of the increasing debt being incurred in spite of the "liberal donations made from time to time by Mrs. Annie T. Dee, and by the Thomas D. Dee Company." The indebtedness at that time was in excess of $20,000. In order to prevent the discontinuance of the hospital, the presidencies of the Weber, North Weber, and Ogden Stakes of the L.D.S. Church agreed to assume the debts of the hospital and to perpetuate the memorial as to all the property then existing as well as any future acquired property or buildings if the hospital association would transfer its property to the organization formed or designated by the three presidencies to take over such property and continue the hospital. This was immediately done, the new board of trustees being appointed by the trustee in trust of the Church of Jesus Christ of Latter Day Saints, "by and pursuant to authority as set out in the amended articles of incorporation." Since that time more land has been acquired and improvements made to the building, the cost of which has been borne by contributions from the citizens of Ogden City, and the L.D.S. Church, together with funds contributed by the hospital association itself from its operating fund. The entire property is impressed with a trust to perpetually maintain the hospital to serve the public of Ogden. Since its reorganization, the hospital association has rendered a great deal of charity work, although ordinarily patients are charged the regular fee for hospital services. Charitable organizations in the city have received hospital services for their charges at greatly reduced rates, and the schools of Weber county receive the benefits of a clinic for *Page 486 
school children and hospitalization for indigent persons at a cost of only $120 per month which is paid by Weber county. During the entire time that the hospital has been conducted, there have been no dividends nor profits accruing to any person or corporation, but it has been necessary to receive from time to time donations and contributions in order to continue the operation of the hospital and make improvements. Since the reorganization in 1914 there has been no assessment of taxes against the property of the hospital association.
There should be no question but that the Dee Memorial Hospital is a charitable hospital because it must perpetrate the charitable trust and devote all moneys and property to that end. There is no way in which it can declare profits or dividends, expend money for anything except what is necessary and proper to carry out its charitable purposes. It cannot bring about a dissolution and divide the assets among private individuals or corporations. An important factor in determining whether the hospital is a charitable institution is that it is organized for a charitable purpose and endowed with a trust to carry out this purpose for the use and benefit of the public, without regard for private gain or profit, and without ultimately reverting back into the hands of private individuals to divide the assets among themselves. Southern Methodist Hospital  Sanatorium of Tucson
v. Wilson, supra, affirmed on second appeal in Ariz.77 P.2d 458.
The next question to consider is the rule of immunity. This court in its majority opinion in the present case on the first appeal stated: "The courts of this country have generally held that hospitals organized for charitable purposes are not liable to their patients for injuries from the negligence of their employees, when reasonable care is used in the selection and retention of an employee. Gitzhoffen v. Sisters of Holy CrossHospital Ass'n, supra."
This holding is supported by a great majority of the cases and by the larger number of jurisdictions. The following *Page 487 
cases, involving the question of liability of charitable hospitals for the negligence of their servants whereby paying patients have been injured, exempt the hospital from liability:
Arizona: Southern Methodist Hospital  Sanatorium v.Wilson, supra; Arkansas: Arkansas Midland R. Co. v.Pearson, 98 Ark. 399, 135 S.W. 917, 34 L.R.A., N.S., 317; California: England v. Hospital of the Good Samaritan,16 Cal. App. 2d 640, 61 P.2d 48; Ritchie v. Long Beach CommunityHospital Ass'n, 139 Cal. App. 688, 34 P.2d 771; Armstrong v.Wallace, 8 Cal. App. 2d 429, 47 P.2d 740; Colorado: Brown v.St. Luke's Hospital Ass'n, 85 Colo. 167, 274 P. 740; Connecticut: Hearns v. Waterbury Hospital, 66 Conn. 98,33 A. 595, 31 L.R.A. 224; Cashman v. Meriden Hospital,117 Conn. 585, 169 A. 915; Georgia: Plant System Relief  HospitalDepartment v. Dickerson, 118 Ga. 647, 45 S.E. 483; Illinois:Tollefson v. City of Ottawa, 228 Ill. 134, 81 N.E. 823, 11 L.R.A., N.S., 990; Indiana: St. Vincent's Hospital v. Stine,195 Ind. 350, 144 N.E. 537, 33 A.L.R. 1361; Williams v. Cityof Indianapolis, 26 Ind. App. 628, 60 N.E. 367; Iowa: Mikota
v. Sisters of Mercy, 183 Iowa 1378, 168 N.W. 219; Kansas:Nicholson v. A., T.  S.F. Hospital Ass'n, 97 Kan. 480,155 P. 920, L.R.A. 1916D, 1029; Davin v. Benevolent Ass'n,103 Kan. 48, 172 P. 1002; Kentucky: Pikeville Meth. Hospital v.Donahoo, 221 Ky. 538, 299 S.W. 159; Cook v. John N. NortonMemorial Infirmary, 180 Ky. 331, 202 S.W. 874, L.R.A. 1918E, 647; Williams' Adm'x v. Church Home for Females and Infirmaryfor Sick, 223 Ky. 355, 3 S.W.2d 753, 62 A.L.R. 721; Louisiana:Thibodaux v. Sisters of Charity of the Incarnate Word,11 La. App. 423, 123 So. 466; Maine: Jensen v. Maine Eye  EarInfirmary, 107 Me. 408, 78 A. 898, 33 L.R.A., N.S., 141; Massachusetts: Roosen v. Peter Bent Brigham Hospital,235 Mass. 66, 126 N.E. 392, 14 A.L.R. 563; McDonald v. Mass.General Hospital, 120 Mass. 432, 21 Am. Rep. 529; Michigan:Downes v. Harper Hospital, 101 Mich. 555, 60 N.W. 42, 25 L.R.A. 602, *Page 488
45 Am. St. Rep. 427; Pepke v. Grace Hospital, 130 Mich. 493,90 N.W. 278; Bruce v. Henry Ford Hospital, 254 Mich. 394,236 N.W. 813; Greatrex v. Evangelical Deaconess Hospital,261 Mich. 327, 246 N.W. 137, 86 A.L.R. 487; Mississippi: James v.Yazoo  M.V.R. Co., 153 Miss. 776, 121 So. 819; MississippiBaptist Hospital v. Moore, 156 Miss. 676, 126 So. 465, 67 A.L.R. 1116; Pace v. Methodist Hospital, Miss., 1930,130 So. 468; Missouri: Adams v. University Hospital,122 Mo. App. 675, 99 S.W. 453; Nicholas v. Deaconess Home  Hospital,281 Mo. 182, 219 S.W. 643; Montana: Borgeas v. Oregon S.L. Ry.,73 Mont. 407, 236 P. 1069; Nebraska: Duncan v. NebraskaSanitarium  Benevolent Ass'n, 92 Neb. 162, 137 N.W. 1120, 41 N.W. 973, Ann. Cas. 1913E, 1127; New Jersey: Boeckel v. OrangeMemorial Hospital, 108 N.J.L. 453, 158 A. 832; New York: Mills
v. Society of New York Hospital, 212 A.D. 245, 274 N.Y.S. 233, affirmed 270 N.Y. 594, 1 N.E.2d 346; Schloendorff v.Society of New York Hospital, 211 N.Y. 125, 105 N.E. 92, 52 L.R.A., N.S., 505, Ann. Cas. 1915C, 581, affirming judgment,149 A.D. 915, 919, 133 N.Y.S. 1143; North Carolina: Barden v.Atlantic Coast Line Ry. Co., 152 N.C. 318, 67 S.E. 971, 49 L.R.A., N.S., 801; Ohio: Lakeside Hospital v. Kovar, 131 Ohio St. 333,2 N.E.2d 857, 39 L.R.A., N.S., 427; Taylor v.Protestant Hospital Ass'n, 85 Ohio St. 90, 96 N.E. 1089;Taylor v. Flower Deaconess Home and Hospital, 104 Ohio St. 61,135 N.E. 287, 23 A.L.R. 900; Walsh v. Sisters of Charityof St. Vincents Hospital, 47 Ohio App. 228, 191 N.E. 791; Oregon: Hamilton v. Corvallis General Hospital Ass'n, 146 Or. 168,30 P.2d 9; Pennsylvania: Gable v. Sisters of St.Francis, 227 Pa. 254, 75 A. 1087; South Carolina: Vermillion
v. Woman's College of Due West, 104 S.C. 197, 88 S.E. 649; Tennessee: Wallwork v. City of Nashville, 147 Tenn. 681,251 S.W. 775; Texas: St. Paul's Sanitarium v. Williamson, Tex. Civ. App., 164 S.W. 36; Barnes v. Providence Sanitarium, Tex. Civ. App., 229 S.W. 588; Baylor University v. Boyd, Tex. Civ. App., 18 S.W.2d 700; Steele v. St. Joseph's Hospital, *Page 489 
Tex. Civ. App. 60 S.W.2d 1083; City of McAllen v. Gartman, Tex Civ. App., 81 S.W.2d 147; Virginia: Weston's Adm'x v.Hospital of St. Vincents of Paul, 131 Va. 587, 107 S.E. 785, 23 A.L.R. 907; Norfolk Protestant Hospital v. Plunkett, 162 Va. 151,173 S.E. 363; Washington: Richardson v. Carbon Hill CoalCo., 10 Wash. 648, 39 P. 95; Wharton v. Warner, 75 Wash. 470,135 P. 235; Bise v. St. Luke's Hospital, 181 Wash. 269,43 P.2d 4; West Virginia: Roberts v. Ohio Valley GeneralHospital, 98 W. Va. 476, 127 S.E. 318, 42 A.L.R. 968; Wisconsin:Schumacher v. Evangelical Deaconess Society of Wisconsin,218 Wis. 169, 260 N.W. 476; Morrison v. Henke, 165 Wis. 166,160 N.W. 173; Wyoming: Bishop Randall Hospital v. Hartley,24 Wyo. 408, 160 P. 385, Ann. Cas. 1918E, 1172; Federal: Powers v.Massachusetts Homeopathic Hospital, 1 Cir., 109 F. 294, 65 L.R.A. 372; Union Pac. Railway Co. v. Artist, 9 Cir.,60 F. 365, 23 L.R.A. 581.
Another group of cases, involving liability of charitable institutions generally for the negligence acts of their employees, lays down the principle that charitable institutions are not liable for the negligent acts of their servants unless there is some other, factor present removing the case from the immunity rule: Arkansas: Fordyce and McKee v. Woman'sChristian National Library Ass'n, 79 Ark. 550, 96 S.W. 155, 7 L.R.A., N.S., 485; Colorado: St. Mary's Academy of Sisters ofLoretto of City of Denver v. Solomon, 77 Colo. 463, 238 P. 22, 42 A.L.R. 964; Georgia: Jackson v. Atlanta GoodwillIndustries, 46 Ga. App. 425, 167 S.E. 702; Illinois: Parks v.Northwestern University, 218 Ill. 381, 75 N.E. 991, 2 L.R.A., N.S., 556, 4 Ann. Cas. 103; Johnston v. City of Chicago,258 Ill. 494, 101 N.E. 960, 45 L.R.A., N.S., 1167, Ann. Cas. 1914B, 339; Indiana: Old Folks  Orphan Children's Home v. Roberts,83 Ind. App. 546, 149 N.E. 188; Winona Technical Institute atIndianapolis v. Stolte, 173 Ind. 39, 89 N.E. 393; Kansas:Webb. v. Vought, 127 Kan. 799, 275 P. 170; Kentucky: Emery
v. Jewish Hospital Association, 193 Ky. 400, *Page 490 236 S.W. 577; Van Pelt v. City of Louisville, 257 Ky. 256,77 S.W.2d 942; Louisiana: Bougon v. Volunteers of America, La. App., 1934, 151 So. 797; Maryland: Perry v. House of Refuge,63 Md. 20, 52 Am. Rep. 495; Martin v. Moore, 99 Md. 41,57 A. 671; Weddle v. School Comm'rs, 94 Md. 334, 51 A. 289;Loeffler v. Trustees of Sheppard  Enoch Pratt Hospital,130 Md. 265, 100 A. 301, L.R.A. 1917D, 967; Massachusetts: NewEngland Sanatarium v. Stoneham, 205 Mass. 335, 91 N.E. 385;Zoualian v. New England Sanatorium  Benevolent Ass'n,230 Mass. 102, 119 N.E. 686, L.R.A. 1918F, 185; Glaser v.Congregation Kehillath Israel, 263 Mass. 435, 161 N.E. 619; Michigan: Bruce v. Central Methodist Episcopal Church,147 Mich. 230, 110 N.W. 951, 10 L.R.A., N.S., 74, 11 Ann. Cas. 150; Mississippi: Eastman Gardiner Co. v. Permenter, 111 Miss. 813,72 So. 234; Missouri: Eads v. Y.W.C.A., 325 Mo. 577,29 S.W.2d 701; Hope v. Barnes Hospital, 227 Mo. App. 1055,55 S.W.2d 319; Nevada: Bruce v. Young Men's Christian Ass'n,51 Nev. 372, 277 P. 798; New Hampshire: Hewett v. Woman'sHospital Aid Ass'n, 73 N.H. 556, 64 A. 190, 7 L.R.A., N.S., 496; New York: Hamburger v. Cornell University, 240 N.Y. 328,148 N.E. 539, 42 A.L.R. 955; North Carolina: Green v. Biggs,167 N.C. 417, 83 S.E. 553; Johnson v. City Hospital Co.,196 N.C. 610, 146 S.E. 573; Oregon: Hill v. President  Trustee ofTualatin Academy and Pac. University, 61 Or. 190, 121 P. 901;O'Neill v. Odd Fellows Home of Oregon, 89 Or. 382,174 P. 148; Pennsylvania: Fire Insurance Patrol v. Boyd, 120 Pa. 624,15 A. 553, 1 L.R.A. 417, 6 Am. St. Rep. 745; Wildoner v.Central Poor District of Luzerne County, 267 Pa. 375,110 A. 175; South Carolina: Vermillion v. Women's College of DueWest, 104 S.C. 197, 88 S.E. 649; Tennessee: Abston v. WaldonAcademy, 118 Tenn. 24, 102 S.E. 351, 11 L.R.A., N.S., 1179;Lincoln Memorial University v. Sutton, 163 Tenn. 298,43 S.W.2d 195; Washington: Wells v. Ferry-Baker Lumber Co., 57 Wash. 658,107 P. 869, 29 L.R.A., N.S., 426; Thurston County Chapter,American Red Cross v. Department *Page 491 of Labor  Industries of Washington, 166 Wash. 488, 7 P.2d 577; Wisconsin: Bachman v. Y.W.C.A., 179 Wis. 178, 191 N.W. 751, 30 A.L.R. 448; Federal: Higgons v. Pratt Institute, 2 Cir.,45 F.2d 698; Boden Heimer v. Confederate Memorial Ass'n, 4 Cir., 68 F.2d 507, affirming D.C., 5 F. Supp. 526, certiorari denied, 292 U.S. 629, 54 S. Ct. 643, 78 L. Ed. 1483; Candal DeLopez v. Auxilio Mutua y Beneficencia, 1 Cir., 45 F.2d 331. See 13 R.C.L. 945.
This court has never before had occasion to squarely lay down the rule that a charitable hospital is not liable to a patient, who has paid or has contracted to pay for his services, for injuries sustained by reason of the negligence of its nurses, but it has strongly intimated that such is the law. I cannot read either the Gitzhoffen Case or the former decision of this court in this case without feeling that the justices, concurring in those opinions, believed the law to be that such a hospital was immune from liability.
In the Gitzhoffen Case, supra, the holding was that a hospital institution of a strictly private character, conducted for gain and profit, and performing no charity, was liable to patients for negligence of its servants. But it was correctly pointed out in that decision that "hospitals organized for charitable purposes are not liable to their patients for injuries from the negligence of their employees, when reasonable care is used in the selection and retention of an employee." This quotation is from the former decision in the Sessions Case as a holding in the Gitzhoffen Case; and it is an accurate statement of what the court there said was the view supported by the great weight of authority. On the first appeal in this case the court held the demurrer to the complaint should have been overruled, but the case was not disposed of so simply. By its discussion of the character of the institution, the court clearly left the impression that if the trial court should find this hospital to be charitable in character, the rule of immunity would follow, notwithstanding plaintiff's intestate was a paying patient. Had the court *Page 492 
held to the view now announced, the case could and ought to have been disposed of without reference to the character of the institution because it was alleged and admitted that the patient here involved was a paying patient. In addition to what we have already quoted, the court further said:
"Once it is established, the institution, society, association, or corporation is charitable, and so, pursuing its purpose, the law of immunity seems to be settled."
To the extent indicated, this court has committed itself to the rule of immunity. Such then would seem to be the law of the case, binding on the trial court and, also, for the purposes of this case, on this court as well. Washington Bridge Co. v.Stewart, 3 How. 413, 11 L. Ed. 658; United Dredging Co. v.Industrial Accident Comm., 208 Cal. 705, 284 P. 922; WesternUnion Telegraph Co. v. Furlow, 129 Ark. 116, 195 S.W. 368;Campbell v. Lynch, 88 W. Va. 209, 106 S.E. 869; City ofAtlanta v. Smith, 165 Ga. 146, 140 S.E. 369, and cases therein cited. In the latter case the court, 165 Ga. 146, 140 S.E. 369, on page 371, said:
"The principle in the decision may be reviewed and overruled in another case between different parties, but as between the parties the decision stands as the law of the case. SouthernBell Telephone, etc., Co., v. Glawson, supra, [140 Ga. 507], at page 509, 79 S.E. 136 and citations."
It has been held further that a ruling, which becomes the law of the case, is binding on the court upon subsequent appeal even though it subsequently appears to be erroneous. Anthon StateBank v. Bernard, 198 Iowa 1345, 201 N.W. 59; Hubbard v.Jurian, 47 Cal. App. 543, 190 P. 1052; Dewey v. Gray,2 Cal. 374; Burns v. Jackson, 53 Cal. 345, 200 P. 80. In the cases of Hubbard v. Jurian, supra, and Anthon State Bank v.Bernard, supra, the courts were confronted with a more complex problem, in that between the time of the first appeal and the second appeal of the cases each court had laid down a contrary rule of law in other *Page 493 
cases. Nevertheless, the court stated that they were bound by their former rulings in the same cases. In Anthon State Bank v.Bernard, the court said at page 1350 of 198 Iowa, at page 61 of 201 N.W.:
"The doctrine there announced [on former appeal] has not been followed in our later decisions, where the renewal was with knowledge on the part of the maker of the fraud practiced upon him, and has been expressly overruled. Farmers'  Merchants'Savings Bank v. Jones, 196 Iowa 1071, 196 N.W. 57; GrimesSavings Bank v. McHarg, [197 Iowa 1393], 199 N.W. 365;Sullivan v. Gaul, [198 Iowa 630], 200 N.W. 12. Neverthelessthe rule announced by this court on the former appeal became thelaw of the case, and binding on the trial court and this court.Pfarr v. Standard Oil Co., 176 Iowa 577, 157 N.W. 132;Kenyon v. Railroad Co., 187 Iowa 277, 173 N.W. 44; Bolton
v. Hey, 168 Pa. 418, 31 A. 1097; Heller v. Dailey,34 Ind. App. 424, 70 N.E. 821; Cain v. Life Ins. Co., 123 Ky. 59,93 S.W. 622, 124 Am. St. Rep. 313." (Italics added.)
From these cases one can readily see that in so far as the same case and the same parties are concerned, an appellate court, upon subsequent appeal, is bound by its prior decision or ruling, while if the parties are different or if it is a different case, the former decision might now be overruled. Concerning the weight that should be given to a former ruling in the same case, the Supreme Court of Colorado in the case of Routt v. GreenwoodCemetery Land Co., 18 Colo. 132, 31 P. 858, 861, stated:
"The right of the petitioner to avail itself of the law of 1891, and make full payment, or tender the balance of the purchase price, is not open for discussion on this appeal On the former hearing that question was passed upon and settled, and is the law of this case. Greenwood Cemetery Land Co. v. Routt, supra [17 Colo. 156, 28 P. 1125, 15 L.R.A. 369, 31 Am. St. Rep. 284]. `When the law governing a case has been once declared by the opinion of an appellate court on a direct appeal or writ of error, such opinion, on the retrial of the same case, upon the same state of facts, is higher authority than the rule of stare decisis; it is generally regarded as res judicata, so far as the particular action is concerned.' Lee v. Stahl, 13 Colo. 174,22 P. 436, and cases there cited." *Page 494 
Other cases have held that the law of the case is "res judicata" so far as the appellate court is concerned upon a second appeal. In re Cook's Estate, 143 Iowa 733, 122 N.W. 578;Austin-Western Road Machinery Co. v. Commercial State Bank, Mo. App., 1926, 282 S.W. 105; Jones v. Box Elder County,Utah, 9 Cir., 67 F.2d 900.
This doctrine of "the law of the case" has not been confined merely to the precise ruling or decision of the particular case involved, but has been extended to include matters which are involved in the decision and which are decided by implication.Storthz v. Fullerton, 185 Ark. 634, 48 S.W.2d 560, 561. The court there said:
"It is well settled that on a second appeal the judgment on the former appeal becomes the law of the case, and is conclusive of every question of law or fact decided in the former suit, and also of those which might have been, but were not, presented.Shackelford v. Arkansas Baptist College, 183 Ark. 404,36 S.W.2d 78. And this is true whether we may now think the former decision was right or wrong. St. Louis, I.M.  S.R. Co. v.York, 92 Ark. 554, 123 S.W. 376; Coca-Cola Bottling Co. v.Shipp, 177 Ark. 757, 9 S.W.2d 8."
In State ex rel. Nicomen Boom Co. v. North Shore Boom Driving Co., 62 Wash. 436, 113 P. 1104, 1105, it was held:
"The decision upon the other appeal was final and conclusive upon the appellants in this case as to all points which were, or could have been, raised therein. `Questions determined on an appeal, or which might have been if presented, will not be considered by an appellate court upon a second appeal of the same action.' State v. Boyce, 25 Wash. 422, 65 P. 763; State exrel. Holgate v. Superior Court, 19 Wash. 114, 52 P. 522;Dennis v. Kass  Co., 13 Wash. 137, 42 P. 540; Smith v.Seattle, 20 Wash. 613, 56 P. 389."
The trial court on the second hearing, on demurrer to the amended complaint, interpreted and applied our previous ruling as I have indicated and after finding defendant to be a charitable institution concluded it was not liable for the negligence of its nurse.
So much for the authorities which, it seems, are overwhelming on the side of the immunity rule. I am not sure *Page 495 
that the reasons for the rule no longer exist. Indeed, it is my belief that strong reasons continue to call for the application of the rule. Every member of the public is interested in the building and maintaining of charitable institutions whose purpose is the care of the sick and injured and the alleviation of human suffering. The state itself is vitally interested in the health of its citizens and in the maintenance of hospitals where they might have hospitalization and medical care at the lowest possible cost. Indeed, hospitals, together with churches and schools, are the greatest community assets. The state has recognized this fact to the extent that such charitable institutions are immune from taxation.
The courts holding to the doctrine that a hospital, organized and conducted as a charitable institution, is not liable for injuries suffered by its patients due to the negligence of its employees, are not in accord as to the reasons for such immunity. The decisions are based on one or more of the following reasons: (1) Doctrine of implied waiver; (2) trust fund theory; (3) public policy. The implied waiver doctrine is that one who accepts the benefit of either a public or a private charity impliedly exempts the charitable institution from liability for the negligence of its servants in administering the charity. This theory, if valid, would apply whether the charity extended to all or only a part of such service. All patients who use the facilities of a charitable hospital are beneficiaries of the charity since the sums they pay are necessarily less in amount because of the beneficent acts of the donors in establishing a nonprofit institution wherein such patients may be served. This theory is well stated in Powers v.Massachusetts Homeopathic Hospital, 1 Cir., 109 F. 294, 303, 65 L.R.A. 372, as follows:
"That a man is sometimes deemed to assume a risk of negligence, so that he cannot sue for damages caused by the negligence, is familiar law. Such is the case of common employment, and such are the cases of athletic sports and the like, put by Pollock on page 150, *Page 496 
et seq. Such is the case at bar. One who accepts the benefit either of a public or of a private charity enters into a relation which exempts his benefactor from liability for the negligence of his servants in administering the charity; at any rate, if the benefactor has used due care in selecting those servants. To paraphrase the illustration put by the learned judge before whom this case was tried, it would be intolerable that a good Samaritan, who takes to his home a wounded stranger for surgical care, should be held personally liable for the negligence of his servant in caring for that stranger. * * * The purity of their aims may not justify their torts; but, if a suffering man avails himself of their charity, he takes the risk of malpractice, if their charitable agents have been carefully selected."
The trust fund theory holds that a trust fund cannot be used to compensate injured patients on account of negligence of the servants of a charitable hospital. Otherwise, the trust fund would be diverted from the purpose intended and thereby be depleted. Donors would be discouraged from making donations to hospitals if the funds donated might be diminished in value or the purpose thwarted by lawsuits and judgments and thus used for purposes wholly unintended by the donors. The intent of the donors is that the funds be placed in trust and used exclusively for the healing of the sick. This theory is well expressed inParks v. Northwestern University, 218 Ill. 381, 75 N.E. 991,993, 2 L.R.A., N.S., 556, 4 Ann. Cas. 103:
"The funds and property thus acquired are held in trust, and cannot be diverted to the purpose of paying damages for injuries caused by the negligent or wrongful acts of its servants and employees to persons who are enjoying the benefit of the charity. An institution of this character, doing charitable work of great benefit to the public without profit, and depending upon gifts, donations, legacies, and bequests made by charitable persons for the successful accomplishment of its beneficial purposes, is not to be hampered in the acquisition of property and funds from those wishing to contribute and assist in the charitable work by any doubt that might arise in the minds of such intending donors as to whether the funds supplied by them will be applied to the purposes for which they intended to devote them, or diverted to the entirely different purpose of satisfying judgments recovered against the donee because of the negligent acts of those employed to carry the beneficent purpose into execution." *Page 497 
The public policy theory is based on the reason that, since institutions such as charitable hospitals derive no profit from the operation and are founded for the sole purpose of conserving health and life of those who need their aid, justice and sound policy dictate they should be exempt from the usual liability attached to those engaged in enterprises for profit. It is possible that the public policy theory is broad enough to include and be bottomed by the other theories. That is, because of all the reasons assigned in the different theories, it is sound public policy to exempt the charitable institutions from the type of liability mentioned. A good exposition of the rule of immunity on the ground of public policy is stated in Southern MethodistHospital and Sanatorium of Tucson v. Wilson, supra, quoting from Hearns v. Waterbury Hospital, 66 Conn. 98, 33 A. 595,603, 31 L.R.A. 224. These cases argue that the doctrine of respondeat superior grew up in the early history of English law as a matter of public policy, that principles of abstract justice and common sense required that, where a master permitted his servant to perform certain acts by which another was injured, the master should be held responsible for those acts. The words respondeat superior mean "let the principal answer"; that is, the principal is responsible for the acts of his agent. In a recent case, Gleason v. Salt Lake City, 94 Utah 1, 74 P.2d 1225, this court had occasion to discuss the doctrine of respondeat superior in relation to a different problem; and it was there shown that underlying the doctrine are the two principles that the principal has or is entitled to exercise control over the acts of his employee or agent, and he expects to derive an advantage by reason of the act which is being done for him. In the case of Hearns v. Waterbury Hospital, supra, as quoted in the Southern Methodist Hospital Case, the following reasons are given:
"The law which makes one responsible for an act not his own, because the actual wrongdoer is his servant, is based on a rule of public policy. The liability of a charitable corporation for the defaults *Page 498 
of its servants must depend upon the reasons of that rule of policy, and their application to such a corporation. The rule is distinguished as the doctrine of respondeat superior, although the phrase is used broadly in reference to any relation of principal and agent, thereby causing much confusion. Here we used it in the narrow meaning suggested by its origin. * * * It recognized an injustice, and declared a rule of public policy, i.e., an injury done by one who is irresponsible must be answered for by his superior, when for his own convenience and emolument that superior has given the wrongdoer the opportunity of committing the injury. This rule of public policy modified the development of the law of master and servant from the beginning, and in this way infused into the law of agency a sort of fictitious agency, depending, not on the principle of justice that makes one responsible for his own act, but on a rule of public policy which, under certain circumstances, estops one from showing that the act in question was not his own. This view is suggested by the opinion of Best, C.J., in Hall v. Smith, supra, [2 Bing. 156], and is the occasion of his emphatic declaration that respondeat superior is bottomed on the principle that he who expects to derive the advantage from an act done for him by another must answer for any injury which a third person sustains from it. The reasons for the rule have been differently stated by others. In Maxmilian v. Mayor, etc., supra [62 N.Y. 160, 20 Am. Rep. 468], supra, the rule is based upon the right which the employer has to select his servants, to discharge them if not competent, and to control them while in his employ. In Dicey, Parties, rule 102, p. 446, the liability is stated as `analogous to the liability of an owner for injuries committed by animals belonging to him. Neither the master nor owner is liable because he has himself done the particular act complained of. He is responsible because the wrong is the result of his having in the one case employed the incompetent servant, and in the other kept an animal of habits injurious to his neighbors.' Here the policy stated seems to be that the master should not only be liable for his negligence in the employment of servants, but should be held as a guarantor that none employed by him should abuse their opportunities. And a similar notion is expressed in Wood, Mast.  S., § 277, i.e., that the penalty of liability is imposed in order to secure in the master `the exercise of proper care and diligence in the selection and retention of his agents.' Whart. Neg., § 157, gives, as the reason of the policy, that `he who puts in operation an agency which he controls, while he receives its emoluments, is responsible for the injuries it incidentally inflicts,' relying on Lord Brougham's statement inDuncan v. Findlater [6 Clark  F. 894], `I am liable for what is done for me and under my orders by the man I employ, for I may turn him from that employ when I please; and the reason that I am *Page 499 
liable is this, that by employing him I set the whole thing in motion, and what he does, being done for my benefit and under my direction, I am responsible for the consequences of doing it.'
"This defendant does not come within the main reason for the rule of public policy which supports the doctrine of respondeat superior. It derives no benefit from what its servant does, in the sense of that personal and private gain which was the real reason for the rule. Again, so far as the persons injured are concerned, especially if they be patients at the hospital, the defendant does not `set the whole thing in motion,' in the sense in which that phrase is used as expressing a reason for the rule. Such patient, who may be injured by the wrongful act of a hospital servant, is not a mere third party, a stranger to the transaction. He is rather a participant. The thing about which the servants are employed is the healing of the sick. This is set in motion, not for the benefit of the defendant, but of the public. Surely, those who accept the benefit contributing also by their payments to the public enterprise, and not to the private pocket of the defendant, assist as truly as the defendant in setting the whole thing in motion. But the practical ground on which the rule is based is simply this: On the whole, substantial justice is best served by making a master responsible for the injuries caused by his servant acting in his service, when set to work by him to prosecute his private ends, with the expectation of deriving from that work private benefit. This has at times proved a hard rule, but it rests upon a public policy too firmly settled to be questioned. We are now asked to apply this rule, for the first time, to a class of masters distinct from all others, and who do not and cannot come within the reason of the rule. In other words, we are asked to extend the rule, and to declare a new public policy, and say: On the whole, substantial justice is best served by making the owners of a public charity, involving no private profit, responsible, not only for their own wrongful negligence, but also for the wrongful negligence of the servants they employ only for a public use and a public benefit. We think the law does not justify such an extension of the rule of respondeat superior. * * * The rule of respondeat superior, as is well shown, was originally founded solely on reasons of public policy. Such being the case, we think there are circumstances under which the application of that rule should, for the reasons of public policy also, be limited, and we are of the opinion that while it may do an injustice in individual cases, yet upon the whole it is for the best interests of the public to encourage the establishment and maintenance of charitable institutions by advising the donors thereto that their funds will not be diverted from their original purpose of charity to pay for the negligence of the employees of such *Page 500 
an institution, provided always that the management thereof uses reasonable care in the selection of its employees."
Although one's sensibilities may be shocked at the rule which exempts from liability any hospital where the patient actually receives an injury by reason of negligence of a nurse, we should keep in mind that a charitable hospital is not operated for profit, but solely for community benefit; that it is better for a few individuals to suffer than that the whole community should be deprived of a much needed charitable institution. It must also be remembered that in treating the sick and injured much must be left to nature to accomplish favorable results. Often, in spite of everything that can be done, patients leave the hospital dissatisfied with services or treatment. If the door of liability is once opened, there will be a fruitful field for exploitation by the dissatisfied and unscrupulous. The charitable hospital whose primary purpose is to care for the sick and injured would find itself concerned with the defending of lawsuits. Although the organization might win most of such suits, its funds and time of its manager and employees might be diverted from the true purpose of its organization to such a degree that the work of the institution would be seriously affected. The suggestion is made that liability insurance might be procured, but liability insurance costs money. Undoubtedly, rates for hospitalization would have to be raised as a result.
The large majority of the patrons of hospitals are persons in the so-called middle class who are neither rich nor poor, but whose financial condition is usually greatly affected by loss of income through sickness, and the cost of hospitalization and medical attention. The rich and well to do can always afford hospitalization and pay the medical charges. The very poor can usually find charitable hospitals where they will be cared for without charge, or organizations which will supply such hospitalization. It is a wise public policy which protects the public by encouraging *Page 501 
charitable hospitals to give to the public their services and use of their facilities at the least possible cost.
The parable of the Good Samaritan has been mentioned as if the only "Good Samaritan" were those who paid all the costs for a poor person's hospitalization and treatment. Would the Samaritan have been any less "good" or his act any less "charitable" had the man who was robbed and beaten had some money overlooked by the robbers with which he paid for his care to the extent of his funds, and the Samaritan had said to the innkeeper, "Take good care of this man, keep him until he is well and after he has paid what he can, I will pay the balance"? Should the "Samaritan" under those circumstances be held liable in damages for negligence of an agent or servant executing his wishes?